Citation Nr: 1448471	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to July 1968, to include duty in Vietnam; he died in March 2005, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was reopened in October 2012, and at that time, was remanded for procedural development.  Subsequent to this, in September 2013, the Board again remanded the claim for evidentiary development.  Most recently, in February 2014, the Board dispatched the claim to the Veterans Health Administration (VHA) for an expert oncology opinion.  All actions requested by the Board have been accomplished, and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  A certificate of death indicates that the Veteran died in March 2005 of carcinoma of the colon; he was not service-connected for the disease.  

2.  At the time of death, the Veteran's posttraumatic stress disorder (PTSD) was the sole service-connected disability (evaluated as 100 percent disabling).  

3.  The Veteran served in Vietnam and was presumed to have been exposed to herbicides during that service; he did not experience a fatal disease entitled to presumptive service connection on the basis of that exposure.  

4.  The evidence of record does not support a finding that the Veteran's death was substantially or materially caused by a service-connected disability, it is not as least as likely as not that service-connected PTSD caused or aggravated fatal cancer, and it is not at least as likely as not that the Veteran's exposure to herbicides in Vietnam caused his fatal cancer on a direct basis; the evidence supports a conclusion that the fatal colon cancer was caused solely by nonservice-connected familial/genetic risk factors.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Cause of Death 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; (3) that the claimant is expected to provide; and, while not required, in this case VA asked the claimant to provide any evidence in her possession that pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits is issued by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
With respect to the Dingess requirements, the appellant was notified of the evidence necessary to establish an increase in disability rating and the effective date of award should her claim be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the context of a claim for dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a Veteran was service-connected for any condition during his or her lifetime, the § 5103(a) notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death.  See Hupp, 21 Vet. App. at 352-53.  While this was not initially offered to the appellant prior to the RO's first adjudication on the matter, the Board, in its remand of October 2012, specifically ordered that the case be remanded so that remedial notice could be accomplished.  By all accounts, this was done via a January 2013 VA letter.  Further, it is clear by the nature of the appellant's argument, in which she alleges both direct and secondary theories of entitlement to service connection for the cause of the Veteran's death, that she is aware of how to substantiate her claim.  Accordingly, there is no prejudice to the appellant in her not being informed of the Veteran's service-connected disabilities prior to RO's initial action on the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007). 

It is also pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection for the cause of the Veteran's death.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA places an enhanced duty on VA to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, VA has obtained all existing medical records identified by the appellant, and has obtained VA general medical opinions and expert Veterans Health Administration (VHA) oncology opinions to address the appellant's contentions.  The VHA specialist's opinions, in concert with the earlier VA medical opinions, are adequate to resolve the issue on appeal.  Given these circumstances, there is no duty to provide for an additional medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Legal Criteria-Service Connection for the Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's sole fatal disease is carcinoma of the colon.  Malignant tumors are listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).   As this is the case, the Veteran could establish service connection for his fatal disorder both by showing a nexus to service or by establishing a continuity of symptomatology of his colon cancer since service separation.  Id.  Further, should the fatal cancer have become manifest to a compensable degree within the first post-service year, service connection for the terminal disease would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Carcinoma of the colon is not among those disorders subject to the presumption.  Id. 

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link. Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death. Id.

Analysis

The Veteran died in March 2005, and a certificate of death indicates that carcinoma (cancer) of the colon was the immediate and sole cause of death.  During the Veteran's lifetime, he was in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD) at a totally disabling (100%) rating.  The Veteran had combat service in Vietnam, and his service-connected mental illness was related to combat trauma.  The appellant, his surviving spouse, has contended that the Veteran's fatal cancer was caused, or aggravated beyond the natural course of the disease process, by service-connected PTSD or, alternatively, that direct exposure to herbicide agents in the Republic of Vietnam led to the development of his fatal cancer.  

The service treatment records do not contain documentation of colon or other gastrointestinal problems.  The earliest evidence of colon cancer comes in the form of private treatment records dating to 2002 (many years after service separation).  The Veteran underwent chemotherapy and surgical treatment for the metastatic condition, and ultimately succumbed to his illness in March 2005.  

As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicide agents.  Carcinoma of the colon is not, however, a disorder for which service connection can be awarded on a presumptive basis as due to exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  This does not mean, however, that the appellant cannot obtain service connection for the Veteran's death on a direct basis as regards the exposure to herbicides, and VA must consider whether the evidence supports a conclusion that the presumed exposure to herbicides did, directly, cause the Veteran to develop fatal colon cancer.  

In support of her claim, the appellant supplied the letter of the Veteran's private oncologist, dated in October 2007.  In this letter, the physician stated that it was known that colon cancer had "several etiologic factors, many of which remain unclear at the present time."  He went on to note that "colon cancer may be derived de novo from polyps, may have a genetic basis, and may have a dietary and environmental basis among other factors."  Contact with "environmental agents or toxins such as Agent Orange or Dioxin" was noted to be "a matter of concern."  The examiner stated that it was difficult to note "with certainty" given the "frequency with which colon cancer occurs"; however, he did note that contact with "these environmental agents" may have been a factor in the development of the  fatal disease.  The physician concluded by stating that it was a matter of certainty that the "genetic, environmental, or toxic" factors "could not be excluded" in consideration of the causation of the fatal colon cancer.  

This opinion, while being helpful in suggesting a possible relationship between herbicide exposure and the ultimate development of colon cancer, is not particularly probative as evidence supportive of the appellant's claim.  Indeed, it merely suggests that exposure to environmental toxins "may" have been a factor in the development of carcinoma of the colon, and that while such a fact "certainly" couldn't be "excluded" as a possibility, no opinion was offered as to if it was at least as likely as not that herbicide exposure caused the development of the fatal disease.  The private oncologist did point out that the origins of colon cancer were somewhat poorly understood and that he could not give an answer with respect to etiology "with certainty."  As that is not the standard used to adjudicate claims for service connection for the cause of the Veteran's death, however, such an opinion is not particularly helpful.

An April 2009 VA examination report stated that the 2007 private oncology report did not contain conclusions, and there was no further discussion as to the merits of the opinion.  The Board, in realizing that this was not an adequate discussion of the private opinion (and in noting that the record did, and the very least, suggest a possible relationship between the Veteran's cancer and herbicide exposure), dispatched the claim to an oncologist with the Veterans Health Administration (VHA) for an expert medical opinion.  The VHA oncologist provided and initial opinion in April 2014 as well as a detailed addendum report dated in May 2014.  Initially, the oncologist noted that he was "unaware of any compelling evidence to suggest that [the Veteran's] colorectal cancer was related to herbicide exposure the Republic of Vietnam, and therefore conclude that it is not likely that such exposure directly caused his fatal carcinoma of the colon."  A rationale for this opinion was provided in the later addendum report.  Specifically, while the VHA oncologist stated that the private oncologist was correct in his noting that there was, generally, merely a potential for a genetic basis in the causation of colorectal cancer (i.e. when discussing the most general understanding of the disease), he felt it was careless of the private doctor not to mention that the Veteran specifically did have a family history for his fatal malignancy.  In this regard, the VHA doctor noted that the clinical history indicated that the Veteran's father was treated for colon cancer at age 50.  Further, the VHA oncologist noted that "the equivocal comments made in the letter of October 2007 suggesting a possible nexus between the Veteran's colon cancer and exposure to Agent Orange in Vietnam are without any supporting scientific data."  

The VHA oncologist went on to state that "there are currently no published scientific studies that have made any connection with Agent Orange exposure and the development of colon cancer."  Rather, the oncologist stated that "what is known fact based on published scientific studies is that family history of colorectal cancer is a recognized risk factor for colorectal cancer."  As the Veteran's claims file (namely his treatment records at the VA Medical Center in Tampa, Florida) was "replete" with references to his father being treated with colorectal cancer at age 50, it was the opinion of the VHA oncologist that "family history" was the deciding factor which placed the Veteran at "greater risk of developing colon cancer."  

With respect to the contended secondary relationship, the Board notes that the appellant has submitted numerous articles which purportedly suggest a higher degree of immunosuppression associated with stress and herbicide exposure, and as such, it is contended that because of the Veteran's totally disabling PTSD and his exposure to herbicides, he was more susceptible to develop terminal illnesses such as his fatal colon cancer.  

In April 2009, the appellant's claim was dispatched to a VA examiner for review of her contentions.  It is noted that the examiner specifically reviewed literature submitted by the appellant which purported to show an interrelationship between stress and immune compromise.  The examiner noted that there is "no clinical or research evidence to show a cause and effect between PTSD and cancer colon, either direct, or contributory."  With respect to the documents submitted by the appellant, it was noted that they were "speculative" in nature, and thus, apparently not supported by the medical community at large as more than mere conjecture.  The examiner also stated that a "review of the literature" indicated that it was not shown that exposure to herbicides many years in the distant past caused compromise of the immune system so as to prevent the body from fighting colon cancer.  Again, the submitted internet articles which made vague assertions of such compromise were deemed to be speculative in nature.   

In November 2013, the case was dispatched to the same VA examiner so that a further opinion could be made.  The claims file was again reviewed, and the examiner noted that it was not likely that a disability incurred in or aggravated by active service, to include any which could be "presumed to be so incurred," made the Veteran "less capable of resisting the effects of fatal disease."  Further, it was concluded that it was not likely that "a service-connected disability" (PTSD) "had material influence in accelerating [the Veteran's] death as a result of colon cancer."  As a rationale, the examiner noted that there was no disease listed on the death certificate as being contributory to death other than colon cancer, and that the metastatic colon cancer was not curable "in spite of proper treatment."  Regarding a potential cardiac contribution, the examiner noted that paroxysmal auricular fibrillation was present with mild tricuspid regurgitation, and that this was not a contributory cause of death.  Expressly, it was affirmatively stated that "medical literature does not support any connection between his SC condition [PTSD]" and "the ability to resist the effects of fatal disease."  The PTSD was not found, as the sole service-connected condition, to have had a "material influence in accelerating [the Veteran's] death as a result of colon cancer."  

The evidence is, simply, against a finding that the Veteran's sole terminal disability, that of carcinoma of the colon, was due to service-connected PTSD or, alternatively, was a direct result of his active service, to include his presumed exposure to herbicides in Vietnam.  With respect to evidence submitted in support of the appellant's claim, as noted above, the October 2007 opinion is equivocal in nature and does not address the correct evidentiary standard.  Further, when considered by the 2014 VHA oncologist, the opinion is noted to be lacking in full consideration of the Veteran's family history of colon cancer, making it based on an incomplete understanding of the disability picture and not particularly probative.  The submitted internet articles are not specific to the Veteran's fatal disease, and have been specifically deemed "speculative" and unsupported by accepted medical literature by a VA physician who was considering the Veteran's specific fatal condition.  As such, they are also of limited probative value in consideration of this claim.  Apart from these submissions, the only evidence supportive of the appellant's claim is her own unsubstantiated lay assertions.  While a claimant is sometimes considered competent to report on medical matters of a "simple" nature, addressing something as complex as the etiology of fatal colon cancer with respect to an alleged relationship with service-connected PTSD and/or herbicide exposure is outside of what a layperson can competently address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Thus, the appellant's assertions, while considered, cannot be assigned much probative weight.  

When considered together, the April 2009 and November 2013 VA opinions, along with the April 2014 and May 2014 VHA oncology opinions, collectively addressed the contended relationships forwarded by the appellant, they fully discussed the potentially supportive evidence of record, and are they are thus well-rationalized and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, the 2009/2013 VA examiner expressly noted that medical literature does not support a linkage between PTSD and fatal colon cancer, and specifically found that PTSD was not a substantial or contributory cause of the Veteran's death.  Also according to this examiner, a review of medical literature did not produce any documents supported by the medical community which would allow for a conclusion that there is at least as likely as not a linkage between immunosuppression associated with the inability of the Veteran to ward off fatal colon cancer and distant herbicide exposure and/or current PTSD.  The VHA oncologist, in a very detailed opinion, noted that scientific literature and studies were supportive of a conclusion that family history is a specific risk factor when a patient has had a family member experience colon cancer.  Also, as the 2009/2013 VA examiner also noted, the VHA oncologist reiterated that there was no scientific evidence of a linkage between colon cancer and herbicide exposure (the oncologist's opinion was, however, not limited to the discussion of immunosuppression).  As the Veteran's father clearly experienced colon cancer at age 50, it was concluded that this fact was the sole identified "risk factor" in the Veteran's specific case.  As such, it is noted that the Veteran's family history was responsible for the onset of his fatal disease.  Accordingly, the Board cannot award service connection for the cause of the Veteran's death, and the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


